Citation Nr: 0613053	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type 2 (DM).  

2.  Entitlement to service connection for hypertension, 
peripheral neuropathy of the hands and feet, bilateral loss 
of eyesight, heart condition, and systemic condition all 
secondary to DM.

3.  Entitlement to nonservice-connected disability pension. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran's confirmed served on active duty is from May 
1961 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In September 2005, 
the Board remanded this matter for scheduling of a personal 
hearing before a Veterans Law Judge.  In March 2006, a 
videoconference hearing was held before the undersigned 
Judge.  

The record reflects that the veteran was denied entitlement 
to service connection for DM in a February 1997 rating 
decision.  As discussed below, the February 1997 rating 
decision became final. 38 U.S.C.A. § 7105(c).  In the current 
appeal, it appears that the RO reopened the veteran's 
service-connection claim for DM, however, the Board does not 
have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in the current appeal has reviewed 
this claim on a de novo basis, the issue is as stated on the 
title page.

The issues of service connection for DM, hypertension, 
peripheral neuropathy of the hands and feet, bilateral loss 
of eyesight, heart condition, and systemic condition all 
secondary to diabetes mellitus, type 2, and entitlement to 
nonservice-connected disability pension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating decision in February 1997, the RO denied the 
veteran's service connection claim for DM.  The RO notified 
the veteran of this decision and of his procedural and 
appellate rights; however, the veteran did not appeal.

2.  Evidence received since the February 1997 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for DM. 


CONCLUSIONS OF LAW

1.  The September 1999 RO decision, which denied a service 
connection claim for diabetes mellitus, type 2 is final. 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
February 1997 rating decision, and the claim of entitlement 
to service connection for diabetes mellitus, type 2 is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

The Board has considered the veteran's new and material claim 
with respect to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Given the favorable outcome set forth below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this issue, which would result from a remand solely to allow 
the RO to apply the VCAA, would not be justified.  In other 
words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a reopening of his claim and as explained below, 
also remand for further development.  

II. New and Material

The RO initially denied service connection for DM in a 
February 1997 rating decision.  The evidence before the RO at 
that time included service medical records from April 1961 
through separation examination dated in March 1964.  The 
service medical records did not show treatment for, or 
diagnosis of, DM.  Post-service treatment records did not 
reveal a diagnosis of DM until many decades after service.  
The earliest treatment records showing DM are dated in the 
1990s.  In addition, the veteran's DD 214 did not demonstrate 
that the veteran served on active duty at any time in support 
of the United States and allied military operations in the 
Republic of Vietnam between January 1962 and May 1975.  

The RO denied the claim based on the evidence at that time 
that there was no diagnosis of DM in service or for many 
years following service.  The RO notified the veteran of the 
February 1997 decision that same month, but he did not file a 
timely appeal.  Thus, the decision is final.  38 U.S.C.A. § 
7105(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

By regulation, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received since the February 1997 rating 
decision includes a statement from C.B., retired Sergeant 
Major, who stated that he served with the veteran in Vietnam.  
Specifically, C.B. asserted that they served in Vietnam 
together from 1968 to 1970.  He claimed that he left the 
veteran to complete a tour of duty and to complete a special 
assignment.  

The Board finds that the lay statement of C.B. raises a 
reasonable possibility that the veteran served in Vietnam and 
therefore, qualifies for the presumption provisions of 
38 C.F.R. §§ 3.307, 3.309 for exposure to certain herbicide 
agents.  As such, this evidence raises a reasonably 
possibility of substantiating the service connection claim 
for DM.  While there is also evidence against the claim for 
service connection, for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus, 3 Vet. App. at 510.  As such, evidence received since 
the February 1997 rating decision is new and material, and 
the veteran's claim of entitlement to service connection for 
DM has been reopened.

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, type 2.  To this extent only, the appeal is 
granted.


REMAND

As held in the above decision, the Board has reopened the 
previously denied service connection claim for DM.  In 
addition, the veteran seeks service connection for 
hypertension, peripheral neuropathy of the hands and feet, 
bilateral loss of eyesight, heart condition, and systemic 
condition all secondary to DM, and entitlement to nonservice-
connected disability pension.  The Board finds that 
additional development is necessary.

A central issue in this case is whether the veteran is 
whether the veteran served on active duty in Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975.  If so, the veteran would be entitled to a presumption 
of service connection for diseases, such as DM, associated 
with exposure to certain herbicide agents.  38 C.F.R. 
§§ 3.307, 3.309 (2005).  At his March 2006 hearing, the 
veteran testified that he served in the Army on active duty 
from 1961 to 1964, was on a reserve list from 1964 to 1967, 
was recalled to active duty in 1970 and served on active duty 
from 1970 to 1975.  He claims that he served on active duty 
in Vietnam during his recall period from 1970 to 1975.  
Following his service in 1975, he joined the National Guard 
and served with the California National Guard from 1978 to 
1996.  He was headquartered in Los Angeles until 1996.       

The only pertinent service personnel record is the veteran's 
DD 214, which only shows active duty service through May 
1964, and does not include any service in Vietnam.  The 
record does not show an attempt to obtain the veteran's 
personnel records through his National Guard unit, which may 
show the veteran's military history, including any possible 
time in Vietnam.  

In the event that the veteran is shown to meet the 
requirements under 38 C.F.R. §§ 3.307, 3.309(e), the veteran 
should be afforded a VA examination to determine whether he 
is entitled to service connection on a secondary basis for 
his claimed disabilities of hypertension, peripheral 
neuropathy of the hands and feet, bilateral loss of eyesight, 
heart condition, and systemic condition.  

Additionally, it appears from the testimony at the hearing 
before the undersigned Judge that the veteran may be 
receiving disability benefits from the Social Security 
Administration.  These records are not included in the claim 
file.  As these benefits may be based on a finding of 
disability, SSA records should be obtained.  See Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
that the veteran's service from U.S. Army 
Reserve Personnel Center, and/or the 
appropriate state Adjutant General Office 
verify all periods of the veteran's 
reserve, guard, and active service, 
including all periods of active and 
inactive duty for training.

2. The RO/AMC should then request from 
NPRC and U.S. Army Reserve Personnel 
Center, the appropriate state Adjutant 
General Office, and any other source 
referred by NPRC or that is otherwise 
appropriate, the veteran's complete 
service personal records, to include his 
any additional service medical records, 
including copies of orders, administrative 
actions, citations and awards, 
evaluations, clinical records, and 
hospital medical records.

3.  The VBA AMC should contact the Social 
Security Administration and request copies 
of any decisions regarding and disability 
claims made by the veteran together with 
copies of all medical evidence associated 
with such claims. 

4.	 After completion of #1-3 above, IF the 
evidence shows that the veteran served on 
active duty in Vietnam at any time between 
January 9, 1962 and May 7, 1975, the 
RO/AMC should make arrangements for the 
veteran to be afforded an examination to 
determine the nature, extent, and etiology 
of any hypertension, peripheral neuropathy 
of the hands and feet, bilateral loss of 
eyesight, heart condition, and systemic 
condition.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service medical 
records, must be sent to the examiner(s) 
for review.  The examiner(s) are requested 
to provide an opinion as to whether it is 
as least as likely as not that any of the 
claimed disabilities are related to his 
diabetes mellitus, type 2.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the claims file and adjudicate the 
veteran's service connection claims and 
nonservice-connected pension claim. If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


